DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/278,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner’s Note: At this time 17/278,719 has been allowed, but is yet a Patent. If the case were to become a Patent, then this Double Patenting would not be provisional Double Patenting anymore.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/680,698 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 17/680,485 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both determine if an eye is a right eye or a left eye, comparing characteristics of the iris with stored characteristic information, and use a weighted verification score based on reliability to authenticate the object (i.e. determine whether the object of authentication is the registrant).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the weighted verification score" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is also rejected for being dependent on claim 6 and having the same insufficient antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 states “output the first image and the second image” which does not appear in Applicant’s Specification. It appears, based on Applicant’s Specification, in paragraphs [0007-0008], [00031], [0042], [0050], [0056], etc. that the outputting is “outputting an authentication result”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., US 2010/0290668 A1 (Friedman), and further in view of Nakamura, JP 2005227933 (Nakamura).
Regarding claim 1, Friedman teaches an image device (a single image capture device with the components of the biometric system 100) (Fig. 1; [0032]) comprising: 
a memory (machine-readable media) ([0054] and [0151]) configured to store instructions (wherein the machine-readable media includes instructions) ([0054]); and at least one processor configured to execute the instructions (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]) to: 
select a first image from a plurality of images (selecting the best face image from a plurality of face images) ([0146]), the plurality of images being obtained by capturing an object of authentication moving in a specific direction at different timings (the plurality of images being captured while the subject is moving; and thus at different times for tracking) (Fig. 5; [0146]), the first image (capturing image(s) of the face 12) (Fig. 1; [0032]) including a body image of the object (face imaging system 140 for capturing images of the face 12 of a target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); 
select, as a second image (acquiring other image(s) of each iris 14) (Fig. 1; [0032]), another image from the plurality of images (acquiring a smaller image ; such as another image of an iris 14) (Fig. 1; [0032]), the second image obtained by capturing one eye of the object (capturing images of each iris 14 of the target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); 
However, Friedman does not explicitly teach to “output the first image and the second image”.
Nakamura teaches iris authentication ([0014]); and determining a first image of the person’s face and second images of the persons eyes (Fig. 1; [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since Nakamura takes a facial image and extracts eye/iris images from the facial image (Fig. 1; [0016]) that the images can also be output (i.e. outputting the first image and the second image) on the display device of Friedman (Fig. 1, item 190; [0054] and Fig. 6; [0111]) for further verification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include selecting a specific eye for comparison with specific eye data since it allows for speeding up the verification process in biometrics authentication (Nakamura; [0015-0016]).

Regarding claim 9, Friedman teaches an authentication method (multimodal biometric identification systems and methods) (Abstract and [0003]) comprising: 
by at least one processor (controller 190; such as an external conventional computer networked with the systems) (Fig. 1; [0054]), acquiring a first image (capturing image(s) of the face 12) (Fig. 1; [0032]) and a second image (acquiring other image(s) of each iris 14) (Fig. 1; [0032]) from an image device (wherein the imaging systems 120, 140, and 160 can be housed in a single image capture device) (Fig. 1; [0032]), the image device (wherein the imaging systems 120, 140, and 160 can be housed in a single image capture device) (Fig. 1; [0032]) configured to select the first image from a plurality of images (selecting the best face image from a plurality of face images) ([0146]), the plurality of images being obtained by capturing an object of authentication moving in a specific direction at different timings (the plurality of images being captured while the subject is moving; and thus at different times for tracking) (Fig. 5; [0146]), the first image (capturing image(s) of the face 12) (Fig. 1; [0032]) including a body image of the object (face imaging system 140 for capturing images of the face 12 of a target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]), and select, as the second image (acquiring other image(s) of each iris 14) (Fig. 1; [0032]), another image from the plurality of images (acquiring a smaller image ; such as another image of an iris 14) (Fig. 1; [0032]), the second image obtained by capturing one eye of the object (capturing images of each iris 14 of the target subject 10) (Fig. 1; [0032]) of authentication (wherein subject 10 is identified for biometric identification) (Fig. 1; [0032]); 
determining whether the object of authentication is a registrant to be authenticated (using the iris data for authentication, such as verifying a subjects identify) ([0073]) by comparing characteristic information on an iris of the determined eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from irises of eyes of others stored in a storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]); and 
outputting an authentication result (wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]).
However, Friedman does not explicitly teach “determining whether the eye captured in the second image is of a left eye or a right eye of the object of authentication using the first image”.
Nakamura teaches iris authentication ([0014]); determining whether the eye captured in the second image is of a left eye or a right eye of the object of authentication (identifying if the iris of the right eye or the iris of the left eye is identified) (Fig. 1; [0016]) (matching process in biometrics authentication) ([0015]), using the first image (determining if the iris is of the right eye or the left eye based on the positions of the eye images in the face/first image) (Fig. 1; [0016]); and outputting an authentication result (determining if the authentication/collation has been successful or has failed) ([0044-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedman to include determining a left and right eye for comparison with left and right eye data since it allows for speeding up the verification process in biometrics authentication (Nakamura; [0015-0016]).

Regarding claim 2, see the rejection made to claim 9, as well as prior art Friedman for an authentication device (one or more programmable processing devices 190) (Fig. 1; [0054]) comprising a memory (machine-readable media) ([0054] and [0151]) configured to store instructions (wherein the machine-readable media includes instructions) ([0054]); and at least one processor, configured to execute the instructions (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]), for they teach all the limitations within this claim.

Regarding claim 10, see the rejection made to claim 9, as well as prior art Friedman for a non-transitory storage medium (machine-readable media) ([0054] and [0151]) storing a computer program (wherein the machine-readable media includes instructions/software) ([0054] and [0150-0151]) for causing a computer to implement (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]), for they teach all the limitations within this claim.

Claim(s) 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., US 2010/0290668 A1 (Friedman), Nakamura, JP 2005227933 (Nakamura), and further in view of Walch et al., WO 2012/106728 A1 (Walch).
Regarding claim 3, Friedman teaches wherein the at least one processor is further configured to execute the instructions (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]) to: comparing characteristic information on an iris of the eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from the irises of eyes of others stored in the storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]); and determine whether the object of authentication is the registrant (wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]). Nakamura teaches iris authentication ([0014]). 
However, neither explicitly teaches to “calculate a verification score with respect to the object of authentication” or “using the first verification score”.
Walch teaches a multimodal biometric system and method (Fig. 43; [0061]); calculating a verification score with respect to the object of authentication (calculating for a biometric specimen, such as an iris, a score based on comparing extracted graphemes to stored graphemes in the biometric database) ([00230-00232]) (wherein each modality can generate a score; such as a first score for iris identification for an individual) ([00232-00233]); and using the calculated verification score (wherein the scores may be individually sufficient to establish identity of the user, or the results may be considered together, i.e. fused, to establish identify of the user) ([00230-00233] and [00276]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to use a verification score since it creates a sufficiently accurate, efficient, and resilient method/system for deployment in a high-volume, high-noise environment (Walch; [00261-00263]); and by using a single algorithm for all biometric modalities it improves the efficiency of the system (Walch; [00229]).

Regarding claim 6, Friedman teaches wherein the at least one processor is further configured to execute the instructions (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]) to: use iris data for authentication, such as verifying a subjects identify ([0073]). Nakamura teaches iris authentication ([0014]).
However, neither explicitly teaches to “calculate characteristic information from the body image of the object of authentication included in the first image; compare the calculated characteristic information on the body image of the object of authentication with one or more sets of the characteristic information of others stored in the storage; output a comparison result as a second verification score; calculate an integrated score by the second verification score being reflected on the verification score or the weighted verification score with respect to the object of authentication; authenticate the object of authentication captured in the first image and the second image, based on the verification score, the weighted verification score, or the integrated score; and output an authentication result”.
Walch teaches a multimodal biometric system and method (Fig. 43; [0061]); to calculate characteristic information from the body image of the object of authentication (wherein the characteristic information can be a gait of the person calculated from the extremities of the body) ([00272]) included in the first image (taking video images of a person’s body, including the extremities) ([00272]); compare the calculated characteristic information (calculating for a biometric specimen a score based on comparing extracted graphemes to stored graphemes in the biometric database) ([00230-00232]) (wherein each modality can generate a score) ([00232-00233]) on the body image of the object of authentication (wherein the characteristic information can be a gait of the person calculated from the extremities of the body) ([00272]) with one or more sets of the characteristic information of others stored in the storage (wherein the use of a different modality goes through the same steps for generating a second score, based on comparing extracted graphemes to stored graphemes) ([00230-00233] and [00276]); output a comparison result as a second verification score (calculating for a biometric specimen a score based on comparing extracted graphemes to stored graphemes in the biometric database) ([00230-00232]); 
calculate an integrated score (fused scores) ([0276]) by the second verification score being reflected on the verification score or the weighted verification score with respect to the object of authentication (wherein the scores may be individually sufficient to establish identity of the user, or the results may be considered together, i.e. fused, to establish identify of the user) ([00230-00233] and [00276]); 
authenticate the object of authentication captured in the first image and the second image (authenticate a person’s identity) (00219], [00230-00233] and [00276]), based on the verification score, the weighted verification score, or the integrated score (wherein the scores may be individually sufficient to establish identity of the user, or the results may be considered together, i.e. fused, to establish identify of the user) ([00230-00233] and [00276]); and 
output an authentication result (identify the identity of the user for authentication) ([00230-00233], [00276], and [00278]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to use a secondary set of characteristics since it creates a sufficiently accurate, efficient, and resilient method/system for deployment in a high-volume, high-noise environment (Walch; [00261-00263]); and by using a single algorithm for all biometric modalities it improves the efficiency of the system (Walch; [00229]).

Regarding claim 7, Walch teaches wherein the first image is a static image or a moving image by capturing a whole body of the object of authentication (wherein capturing the whole body of a person using video or a two-dimensional image of movement) ([00272]), and wherein the at least one processor (executed by one or more processors) ([0065]) calculates the characteristic information on the body image by executing a human shape authentication using the static image or a gait authentication using the moving image (using the movement of extremities to determine human gait  for biometric authentication) ([00243] and [00272]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al., US 2010/0290668 A1 (Friedman), Nakamura, JP 2005227933 (Nakamura), and further in view of Fujimatsu, JP 2009015518 (Fujimatsu).
Regarding claim 8, Friedman teaches wherein the at least one processor is further configured to execute the instructions (wherein the processing device, such as a computer processor, executes the software and/or instructions) ([0054] and [0149-0151]) to: comparing characteristic information on an iris of the eye in the second image with one or more sets of characteristic information (the segmented iris data is encoded and matched for enrollment or authentication; wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]) calculated from the irises of eyes of others stored in the storage (wherein the biometric matching can include matching iris image data with a database of existing iris data) ([0082]); and determine whether the object of authentication is the registrant (wherein authentication may include identifying a subject or verifying a subject’s identity) ([0073]). Nakamura teaches iris authentication ([0014]).
However, neither explicitly teaches to “apply a predetermined template to a region of a face of the object of authentication in the first image, and determine whether the second image is relevant to the left eye or the right eye of the object of authentication”.
Fujimatsu teaches an authentication device (Abstract); apply a predetermined template to a region of a face of the object of authentication in the first image (using left and right eye templates on the image of the subject to be authenticated) ([0024] and [0026]), and determine whether the second image is relevant to the left eye or the right eye of the object of authentication (determining based on the matching of the templates which eye is a left eye or right eye based on having a large matching value of the subject to be authenticated) ([0024] and [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include using templates to determine the left and right eyes since it allows for performing more accurate authentication (Fujimatsu; [0015]).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any Double Patenting and/or 35 USC 112 rejections as discussed above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov